MEMORANDUM **
Nemecio Chairez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for *602cancellation of removal and denying his request for a continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
The IJ did not abuse her discretion in denying Chairez’s request for a continuance, where the request was made the day of the December 4, 2003 hearing, and yet was based on events that occurred months earlier. See Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004). It follows that the IJ did not violate Chairez’s due process rights in denying a continuance. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (where there is no error, there is no due process violation).
Chairez’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.